Citation Nr: 0004550	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-13 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin disorder 
(including chloracne) due to exposure to Agent Orange.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a nervous 
condition.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a stomach disorder.

4.  Entitlement to service connection for chronic back 
ligamental strain.

5.  Entitlement to service connection for chronic fatigue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from December 1967 to 
December 1969 with service in the Republic of Vietnam during 
the Vietnam Era.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision, in which the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied claims for service connection 
for chronic fatigue and back disorder, and declined to reopen 
previously denied claims for service connection for a skin 
disorder (including chloracne) due to exposure to Agent 
Orange, a stomach condition and a nervous condition.  The 
Atlanta, Georgia RO currently has jurisdiction over the 
claims.

The issue of reopening the claim for service connection for a 
nervous condition is addressed in the remand appended to this 
decision.

The Board notes that, in a letter dated in November 1999, the 
appellant raised the issue of reopening his previously denied 
claim for service connection for posttraumatic stress 
disorder (PTSD).  This claim is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  In a decision issued in May 1993, the RO denied the 
appellant's claim for service connection for a skin disorder 
(including chloracne) due to exposure to Agent Orange on the 
basis that there was no competent evidence establishing the 
existence of chloracne.  The RO also held that the appellant 
had an acne disorder which pre- existed service and was not 
aggravated therein.  The appellant failed to appeal the claim 
within one year of notice of the denial.

2.  Additional evidence since the RO's May 1993 decision 
denying service connection for a skin disorder (including 
chloracne) due to exposure to Agent Orange, which includes a 
current diagnosis of chloracne and lay description of 
symptomatology, is new and material and serves to both reopen 
and well ground the claim.

3.  In a decision issued in August 1994, the RO denied the 
appellant's claim for service connection for a stomach 
disorder on the basis that there was no competent evidence 
establishing that a chronic stomach disorder was incurred or 
aggravated in service.  The appellant failed to appeal the 
claim within one year of notice of the denial.

4.  Additional evidence since the RO's August 1994 decision 
denying the claim for service connection for stomach disorder 
is not material.

5.  No competent medical evidence has been presented or 
secured to establish that a causal relationship, or nexus, 
exists between the appellant's chronic ligamental back strain 
and his active service.

6.  The appellant's claim for service connection for chronic 
ligamental back strain is not plausible.

7.  No competent medical evidence has been presented or 
secured to establish that a causal relationship, or nexus, 
exists between the appellant's clinically diagnosed fatigue 
and his active service.

8.  The appellant's claim for service connection for chronic 
fatigue is not plausible.


CONCLUSIONS OF LAW

1.  The RO's May 1993 rating decision wherein service 
connection for a skin disorder (including chloracne) due to 
exposure to Agent Orange was denied is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (1999).

2.  The evidence received subsequent to the RO's May 1993 
rating decision wherein service connection for a skin 
disorder (including chloracne) due to exposure to Agent 
Orange was denied is sufficient to reopen the claim and well 
ground the claim, and VA has a further duty to assist the 
appellant in the development of his claim.  38 U.S.C.A. 
§§ 5107(b), 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The RO's August 1994 rating decision wherein service 
connection for a stomach disorder was denied is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (1999).

4.  The evidence received subsequent to the RO's August 1994 
rating decision wherein service connection for a stomach 
disorder was denied is insufficient to reopen the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

5.  The claim of entitlement to service connection for 
chronic ligamental back strain is not well grounded, and 
there is no further duty to assist the appellant in the 
completion of his application.  38 U.S.C.A. §§ 5103(a) and 
5107(a) (West 1991).

6.  The claim of entitlement to service connection for 
chronic fatigue is not well grounded, and there is no further 
duty to assist the appellant in the completion of his 
application.  38 U.S.C.A. §§ 5103(a) and 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material - skin disorder

The appellant contends that the newly submitted lay and 
medical evidence is so significant as to warrant reopening of 
his previously denied claim for service connection for a skin 
disorder (including chloracne) due to exposure to Agent 
Orange.  His original claim for service connection was denied 
by an RO decision dated in May 1993.  He was notified of this 
decision and his appellate rights by means of an RO letter 
issued that same month, but he failed to appeal within one- 
year appeal period.  38 C.F.R. § 20.302 (a) (1999) (a Notice 
of Disagreement (NOD) must be filed with the agency of 
original jurisdiction within one year from the date that the 
agency mailed notice of the adverse decision).  An unappealed 
determination of the agency of original jurisdiction is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (1999).  Accordingly, the Board concurs with the 
RO's findings that the new and material standard must be 
applied with respect to the adjudication of this claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence relied 
upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 
Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters, 10 Vet.App. at 206.  For 
purposes of a well groundedness analysis, the credibility of 
the evidence is presumed.  Robinette v. Brown, 8 Vet.App. 69, 
75-76 (1995).  A well grounded claim for service connection 
requires evidence of 1) a current disability as provided by a 
medical diagnosis; 2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and 3) a 
nexus, or link, between the in- service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Under VA law and regulations, a veteran with wartime service 
or service rendered on or after January 1, 1947 will be 
considered to have been in sound condition when examined, 
accepted and enrolled in service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 C.F.R. § 3.304(b) (1999).  Determination of the existence 
of a pre- existing condition must be supported by 
contemporaneous evidence, or recorded history in the record, 
which provides a sufficient factual predicate to support a 
medical opinion.  See Miller v. West, 11 Vet.App. 345, 348 
(1999).

Where a pre- service disability increases in severity during 
active service, a presumption arises that the disability has 
been aggravated during service.  38 C.F.R. § 3.306(a) (1999).  
Clear and unmistakable evidence is required to rebut this 
presumption.  38 C.F.R. § 3.306(b) (1999).  However, where a 
disability merely undergoes a temporary worsening of symptoms 
and not a permanent increase in the actual disability, the 
aggravation may not be conceded.  Id., see also Hunt v. 
Derwinski, 1 Vet.App. 292, 297 (1991) (temporary or 
intermittent flare- ups during service of a pre- existing 
disease or disability is not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.")

For certain enumerated diseases, service connection may also 
be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307 
and 3.309 (1999). VA laws and applicable regulatory 
provisions pertaining to Agent Orange and herbicide exposure 
stipulate the diseases for which service connection may be 
presumed due to an association with exposure to herbicide 
agents.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 3.309(e) 
(1999).  The diseases entitled to presumptive service 
connection include chloracne or other acneform disease 
consistent with chloracne, see 38 C.F.R. § 3.309(e) (1999), 
provided that such disease process became manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, 10 Vet.App. at 206; see also 
Epps v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In the May 
1993 rating decision, the RO denied the appellant's claim on 
the basis that there was no competent evidence establishing 
the existence of chloracne.  The RO also held that the 
appellant had an acne disorder which pre- existed service and 
was not aggravated therein.  Therefore, the issue currently 
before the Board is whether the additional evidence submitted 
by the appellant since the RO's decision in 1993 is both new 
and material in that tends to establish a current diagnosis 
of chloracne and/or that an acne disorder was incurred or 
aggravated during active service.

At the time of the May 1993 denial, the appellant alleged 
that he manifested chloracne as a result of his exposure to 
Agent Orange in the Republic of Vietnam.  His enlistment 
examination, dated in October 1967, noted his report of 
treatment for acne by Dr. Spearman of Anniston, Alabama prior 
to service.  Physical examination at that time, however, 
indicated a "normal" clinical evaluation of the skin.  His 
service medical records showed numerous treatments for acne 
and boils with Tetracycline and pHisoHex, beginning in 
January 1968.  His December 1969 separation examination noted 
a diagnosis of moderate acne.  Post- service, private 
clinical records first showed treatment for cystic acne and 
monilia dermatitis in 1987.  There was no medical evidence of 
record establishing the existence of chloracne.

In connection with the current appeal, the appellant 
submitted a January 1997 letter from Earl D. Russell, M.D., 
which indicated a diagnosis of chloracne.  Additionally, an 
April 1997 VA skin examination indicated a diagnosis of 
inactive chloracne with moderate scarring.  In an August 1998 
letter, Dr. Presley indicated his treatment for cystic 
scarring- type acne.  During his appearance before the 
undersigned in October 1999, the appellant testified that, 
prior to service, he had been treated for "teenage" acne 
with Tetracycline.  However, he indicated that his acne had 
resolved prior to service.  He further indicated that his 
acne had been asymptomatic during service until he performed 
duties in a chemical dump following his stateside return from 
the Republic of Vietnam.  Thereafter, he testified to chronic 
acne problems in service with continuity of symptomatology 
thereafter.

Upon review of the newly submitted lay and medical evidence, 
the Board is of the opinion that the appellant has submitted 
sufficient evidence to both reopen and well ground his claim 
for service connection for a skin disorder (including 
chloracne) as a result of exposure to Agent Orange.  In this 
respect, he has provided two competent medical opinions 
establishing the existence of chloracne.  Furthermore, his 
service medical records indicate a normal clinical evaluation 
of the skin upon entrance into service with a diagnosis of 
moderate acne upon his discharge.  His testimony of no acne 
symptoms upon entering service with the onset or worsening of 
symptoms during service is consistent with his service 
medical records and holds some probative value.  See Arms v. 
West, 12 Vet.App. 188, 198 (1999) (lay statements may be 
competent to describe the manifestations of an observable 
skin disorder).

In light of the appellant's testimony and the clinical 
findings upon entrance and discharge from service, the Board 
is of the opinion that the RO should readdress the issue as 
to whether or not the appellant had an acne disorder prior to 
service, and, if so, whether such disorder was aggravated 
during service.  See Miller, 11 Vet.App. at 348; 38 C.F.R. 
§§ 3.304, 3.306 (1999).  Additionally, in light of the 
appellant's in- service treatment for acne and current 
diagnoses of chloracne, the Board is of the opinion that VA 
dermatology examination is necessary in order to determine 
the nature and etiology of the appellant's skin disorder(s).

II.  New and material - stomach disorder

The appellant next contends that the newly submitted lay and 
medical evidence is so significant as to warrant reopening of 
his previously denied claim for service connection for a 
stomach disorder.  In August 1994, the RO originally denied 
his claim for service connection for stomach problems 
secondary to Agent Orange exposure.  The appellant was 
notified of this decision and his appellate rights by means 
of an RO letter dated in August 1994, but he failed to appeal 
within one- year appeal period.  38 C.F.R. § 20.302 (a) 
(1999).  An unappealed determination of the agency of 
original jurisdiction is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (1999).  
Accordingly, the Board concurs with the RO's findings that 
the new and material standard must be applied with respect to 
the adjudication of this claim.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

In the August 1994 decision, the RO denied the appellant's 
claim on the basis that the evidence failed to establish the 
existence of a chronic stomach disorder which began in 
service.  Therefore, the issue currently before the Board is 
whether the additional evidence submitted by the appellant 
since the RO's decision in 1994 is both new and material in 
that tends to establish that a chronic stomach disorder was 
incurred or aggravated during active service.

At the time of the August 1994 decision, the appellant 
alleged that his chronic stomach problems were first 
manifested during service.  His service medical records which 
showed the appellant's treatment for complaint of persistent 
epigastric pain and diarrhea.  He reported relief of his 
symptoms with Maalox.  In August 1968, an examiner noted an 
impression of "R/O" (rule out) perforated ulcer.  In April 
1969, upper gastrointestinal series (UGI) findings revealed a 
normal esophagus, stomach, duodenal bulb and sweep.  The 
appellant reported a history of stomach and/or intestinal 
problems upon his separation from service, but physical 
examination indicated a "normal" clinical evaluation of the 
abdomen and viscera.

Post- service, clinical records first showed treatment for 
diarrhea with positive heme in the stools by J.C. Presley, 
M.D., in 1990.  At that time, the appellant denied a history 
of chronic diarrhea problems.  A sigmoidoscopy demonstrated 
an adenomatous polyp of the sigmoid colon, but was negative 
for ulcerative colitis.  A subsequent colonoscopy and 
polypectomy performed by Michael B. Wooten, M.D., confirmed a 
diagnosis of small colon polyp with tubular adenoma with mild 
dysplasia.

In connection with the current appeal, the following medical 
evidence has been attached to the record: (1) an August 1998 
letter from Dr. Presley reporting the appellant's history of 
crampy abdominal pain and bouts of diarrhea since his 
exposure to a chemical dump area in service; (2) a January 
1997 letter from Dr. Wooten explaining the appellant's 
increased risk factor for developing colon cancer in the 
future; (3) a November 1993 consultation report from Roger M. 
Cady, M.D., revealing a diagnosis of fatigue; (4) treatment 
records and a January 1997 letter from Dr. Russell showing 
treatment for cold symptoms, skin problems and back problems; 
(5) an April 1997 VA skin examination report and (6) an 
October 1991 VA Agent Orange examination with opinion letter 
indicating a possible relationship between stomach problems 
and anxiety.

Additionally, the appellant appeared before the undersigned 
in October 1999 and testified to the onset of chronic 
gastrointestinal problems during service.  Following service, 
he self- treated his symptoms with Maalox.  He did recall, 
however, being prescribed a chalky white liquid by Dr. 
Moriarty in the early 1970's.  He did not allege that his 
stomach problems were attributable to his exposure to Agent 
Orange, but he appeared to argue that his stomach problems 
are attributable to exposure to unknown toxins contained in a 
stateside chemical dump.

Upon review of the claims folder, the Board finds that the 
newly submitted medical records are not material to the issue 
at hand.  In this respect, the letter from Dr. Presley 
records the appellant's lay history of crampy abdominal pain 
and bouts of diarrhea beginning in service, but offers no 
opinion as to the onset or etiology of chronic 
gastrointestinal disorder.  To the extent that Dr. Presley's 
letter may be construed as an opinion, it is not probative.  
See LeShore v. Brown, 8 Vet.App. 406, 409 (evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by the examiner, does not 
constitute 'competent medical evidence).

Furthermore, the January 1997 letter from Dr. Wooten speaks 
to future risk factors associated with colon polyps, but is 
not probative to the onset or etiology of the appellant's 
gastrointestinal disorder.  The October 1991 VA Agent Orange 
examination notes a possible association between the 
appellant's gastrointestinal disorder and anxiety, but is not 
material as it does not associate the stomach problems to his 
active service.  The remaining records from Dr. Cady, Dr. 
Russell and VA do not show treatment for gastrointestinal 
symptoms and, therefore, are not material to the question at 
hand.

With regard to the newly submitted testimony of record, the 
Board finds that such testimony is largely cumulative and 
redundant with respect to arguments previously advanced and 
considered.  In any event, such evidence is not "material".  
In this regard, the Board notes that laypersons are not 
competent to speak on matters of medical etiology, and such 
opinions do not provide a basis for reopening.  See Moray v. 
Brown, 5 Vet.App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108).

In summation, the Board concludes that the appellant has 
failed to submit "material" evidence tending to establish 
the existence of a chronic stomach disorder which was 
incurred or aggravated in service.  Therefore, the claim is 
not reopened and must be denied.  Smith, 12 Vet.App. 312 
(1999).

III.  Service connection - chronic back ligamental strain

The appellant next contends that his chronic back ligamental 
strain was incurred or aggravated during service.  In making 
a claim for service connection, he has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, he must present 
a claim which is not inherently implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).

The first requirement for a well grounded claim is competent 
evidence that the appellant has the disability for which he 
is seeking benefits.  Review of the January 1997 letter by 
Dr. Russell reveals a diagnosis of chronic ligamental strain 
of the back.  Thus, the appellant has satisfied the first- 
prong of the Caluza requirements by presenting competent 
medical evidence of a current disability.

The second Caluza requirement requires evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates.  
Service medical records are negative for treatment or 
diagnosis of disability of the back.  However, on his 
separation examination dated in November 1968, the appellant 
did report a history of "recurrent back pain - sometimes."  
Physical examination at that time indicated a "normal" 
clinical evaluation of the spine and "other 
musculoskeletal."

Nonetheless, upon review of the pertinent evidence, the Board 
finds that the appellant's claim of service connection for 
chronic ligamental strain of the back is not well grounded as 
he has failed to satisfy the third Caluza requirement.  The 
record first reveals post- service medical treatment for low 
back pain of two weeks duration by Dr. Russell in January 
1989.  During his appearance before the undersigned in 
October 1999, he indicated that his chronic back problem 
began while working at a steel mill following service.  He 
appeared to argue that his current back disability is part of 
a progressive disorder incurred during service.  However, 
there is no medical evidence of a causal relationship between 
his chronic ligamentous back strain and his military service.  
In the absence of such a nexus opinion, his lay opinion of 
such a relationship, in and of itself, is insufficient to 
well ground his claim.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993) (a layperson is not competent to provide opinion 
regarding medical etiology or diagnosis).

Accordingly, the Board must deny the appellant's claim of 
service connection for chronic back ligamental strain as not 
well grounded.  See Edenfield v. Brown, 8 Vet.App. 384 (1996) 
(en banc) (disallowance of a claim as not well grounded 
amounts to a disallowance of the claim on the merits based on 
insufficiency of evidence).

IV.  Service connection - chronic fatigue

The appellant finally contends that his chronic fatigue is 
causally related to his period of active service.  During his 
October 1999 appearance before the undersigned, he conceded 
that his fatigue problems first began in the 1980's.  He 
opined that his chronic fatigue stemmed from a progressive 
disorder first manifested by stomach and psychiatric problems 
during service.  

Service medical records are negative for complaint, 
treatment, manifestation or diagnosis of chronic fatigue.  
Clinical records from Dr. Presley first records the 
appellant's complaint of lethargy in 1990.  An October 1991 
VA Agent Orange examination noted complaint of chronic 
increasing fatigue, but offered no clinical findings.  The 
appellant was first clinically diagnosed with fatigue by Dr. 
Cady in 1993.  At that time, Dr. Cady prescribed a treatment 
regimen which included vitamin and herbal supplements.  
Subsequently, Dr. Cady recommended a magnesium load test to 
rule out a magnesium deficiency.  None of the records 
associated with the claims folder suggests a causal 
relationship, or nexus, between the appellant's clinically 
diagnosed fatigue and his active service.  The appellant has 
offered his own opinion, but his lay opinion is insufficient 
to well ground his claim.  Grottveit, 5 Vet.App. at 93. 

In the absence of such a medical opinion establishing a 
causal relationship between the appellant's clinically 
diagnosed fatigue and his active service, the Board must deny 
the appellant's claim of service connection for chronic 
fatigue as not well grounded.  See Edenfield, 8 Vet.App. 384 
(1996) (en banc).

V.  Due process

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application with respect to his claims for 
service connection for chronic ligamental back strain and 
chronic fatigue.  In this respect, the RO has issued a 
Statement of the Case and a subsequent Supplemental Statement 
of the Case which have notified him of the reasons and basis 
for the denial of his claims.  Additionally, the RO has 
obtained all available private and VA treatment records 
identified by him as relevant to his claim, and he has 
testified before the undersigned.  The Board discerns no 
additional sources of relevant information which may be 
obtained concerning the present claim.  Accordingly, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been met.  See generally Wood v. Derwinski, 
1 Vet.App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).

With respect to the issue of reopening the claim for service 
connection for a stomach disorder, VA may be obligated to 
assist an appellant where he specifically requests certain 
assistance in acquiring medical evidence which might 
substantiate his claim, and where the evidence before the 
Board raises notice of pertinent records which may constitute 
new and material evidence sufficient to justify reopening a 
prior claim.  See White v. Derwinski, 1 Vet.App. 519, 520- 21 
(1991) and Ivey v. Derwinski, 2 Vet.App. 320, 323 (1992).

Here, the appellant has referenced treatment with a chalky 
white substance by Dr. Moriarty in the early 1970's but such 
records are not of file.  He has not alleged that such 
records are likely to contain probative evidence sufficient 
to reopen his claim nor has he requested VA to obtain such 
records.  Upon review of his service medical records, to 
include the "normal" UGI series findings and the "normal" 
clinical evaluation given upon discharge, the Board also 
finds it unlikely any records from Dr. Moriarty, if 
available, would render the claim well grounded.  See 
generally Brewer, at 236 (1998)(there is no section 5103(a) 
duty to assist in a case where the resulting evidence is not 
likely to have rendered the claim plausible); Cf. Johnson v. 
Brown, 8 Vet.App. 423, 427-8 (1995)(no duty to advise a 
claimant to obtain medical opinion from a former physician 
regarding a matter which would not have rendered a claim well 
grounded).


ORDER

The claim for service connection for a skin disorder 
(including chloracne) due to Agent Orange is reopened and 
well grounded.  To this extent only, the appeal is granted.

The claim for service connection for a stomach disorder is 
not reopened.

The claim for service connection for chronic back ligamental 
strain is denied as not well grounded.

The claim for service connection for chronic fatigue is 
denied as not well grounded.


REMAND

As the claim of claim of entitlement to service connection 
for a skin disorder due to Agent Orange is well grounded, VA 
may undertake development to assist the appellant in 
developing facts pertinent to his claim.  See Morton, 12 
Vet.App. at 486 (1999).  Upon remand, the Board notes that, 
if available, medical records of the appellant's pre- service 
treatment by Dr. Spearman of Anniston, Alabama should be 
obtained by the RO.  Additionally, the appellant should be 
afforded the opportunity of a VA dermatology examination, 
with benefit of review of the claims folder, in order to 
evaluate the nature and etiology of his skin disorder(s).  
Following completion of the requested development, the RO 
should readjudicate this claim with consideration given as to 
whether or not the appellant had an acne disorder prior to 
service, and, if so, whether such disorder was aggravated 
during service.  In so doing, the RO should specifically 
address the holding in Miller and the provisions of 38 C.F.R. 
§§ 3.304 and 3.306.

With respect to the issue of reopening the claim for service 
connection for a nervous disorder, the Board notes that the 
appellant recently testified that, following his father's 
death during his tour of duty in the Republic of Vietnam, he 
was transferred back to the United States due to his 
depression.  His separation examination does note his 
complaint of nightmares, "depression or excessive worry," 
nervous trouble and "psych problems."  He further indicated 
that he was treated with Valium by a Dr. Moriarity of 
Indiana, as well as a few other clinics, in the early 1970's.  
Finally, he has referenced recent VA treatment records which 
may be pertinent to the claim on appeal.  Accordingly, the 
Board is of the opinion that his service personnel records, 
his records of treatment by Dr. Moriarity and his current VA 
clinical records should be obtained prior to any further 
adjudication of this claim.  See White, 1 Vet.App. at 520- 
21; Ivey, 2 Vet.App. at 323.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the appellant's current 
records of both VA and private medical treatment 
as well as his medical records of treatment for 
acne by Dr. Spearman prior to service (then 
current address of Geo Knox Medical Arts Building, 
Anniston, Alabama) and treatment by Dr. Moriarity 
of Indiana in the early 1970's.  The RO should 
also request the appellant to identify any other 
treatment records he deems relevant to his claims 
on appeal.

2.  The appellant is hereby informed of his right 
to present any additional evidence or argument 
while the case is on remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

3.  The RO should obtain the appellant's service 
personnel records and associate those records with 
the claims file.

4.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
dermatology examination for the purpose of 
determining the nature and etiology of all skin 
disorder(s).  All indicated laboratory tests 
should be conducted.  Following examination and 
interview of the appellant, the examiner should 
express opinions on the following questions:  (1) 
What are the diagnoses of all skin disorders, and, 
specifically, does the appellant have chloracne or 
other acneform disease consistent with chloracne; 
(2) Is it least as likely as not that his current 
skin disorder or disorders was caused by, or 
results from, the appellant's exposure to 
herbicides, including Agent Orange, during 
service? and; (3) If the skin disorder or 
disorders are not the result of the appellant's 
exposure to Agent Orange during service, did his 
current skin disorder or disorders have its onset 
in service or, alternatively, underwent a 
permanent worsening beyond the natural progression 
of such disability?  If the physician cannot 
provide the requested opinions without resort to 
speculation, it should be indicated.  The 
physician should provide the rationale for any 
conclusion reached and cite the evidence relied 
upon or rejected in forming any opinion.  The 
claims folder and a copy of this remand must be 
made available to the examiner prior to the 
examination for review.

5.  The appellant is hereby advised that, in the 
event he fails to report for his scheduled VA 
examination without good cause, his service 
connection claim may be rated on the evidence of 
record.  38 C.F.R. § 3.655(b) (1999).

6.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

7.  After completion of the above- referenced 
development, the RO should readjudicate the issues 
of service connection for a skin disorder 
(including chloracne) due to exposure to Agent 
Orange and reopening the claim for service 
connection for a nervous disorder.  With respect 
to the skin disorder claim, the RO must address 
the issue of whether or not the appellant had an 
acne disorder prior to service, and, if so, 
whether such disorder was aggravated during 
service.  In so doing, consideration should be 
given to the holding in Miller and the provisions 
of 38 C.F.R. §§ 3.304 and 3.306.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



